Citation Nr: 0012785	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  99-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant may be recognized as the veteran's 
unremarried surviving spouse.


REPRESENTATION

Appellant represented by:	Fernando M. Rivera, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.T., and A.A.



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
Forces in the Far East (USAFFE) from September 1941 until his 
death on April [redacted], 1942. 

In a September 1997 administrative decision, the Manila, 
Republic of the Philippines VA Regional Office (RO) 
determined that the appellant was no longer entitled to VA 
recognition as the veteran's surviving spouse and thereby, 
terminated her award of DIC (dependency, indemnity and 
compensation) benefits, effective January 1, 1960.  


FINDINGS OF FACT

1.  In an April 1949 decision, the RO awarded DIC benefits to 
the appellant, as the unmarried widow of a veteran, whose 
death was due to service. 

2.  In a September 1997, administrative decision, the RO 
determined that the appellant could no longer be recognized 
as the veteran's surviving spouse, effective January 1, 1960.  

3.  The credible and persuasive evidence shows that beginning 
in 1959, the appellant lived with another individual of the 
opposite sex and held herself out openly to the public as his 
wife.  The relationship consisted of more than short, 
sporadic engagements.

4.  The appellant did not terminate the relationship or 
conduct which had created an inference of remarriage prior to 
November 1, 1990.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse, for the purposes of reinstatement of VA 
benefits.  38 U.S.C.A. § 101(3) (West 1991), (as amended at 
Public Law (Pub.L.) 87-674, 76 Stat. 558 (September 19, 
1962); Pub. L. 101-508, § 8004, 104 Stat. 1388-343 (Nov. 5, 
1990); and Pub. L. 102-568, § 103, 106 Stat. 4320, 4322 (Oct. 
29, 1992)); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.55(a), 3.102, 
3.215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reveals that the appellant was awarded 
death pension benefits as the unmarried widow of a veteran 
whose death was due to service.  

The appellant's benefits were terminated in October 1950 
based on a determination that her husband had no recognized 
military service.  However, a determination was made that the 
veteran had valid military service and hence payment to the 
appellant were restored, effective March 5, 1955.  

In April 1963, field investigations were conducted in the 
appellant's community.  Several disinterested persons were 
interviewed.  The interviews revealed that the appellant had 
not remarried or lived with any man since the veteran's 
death.  It was revealed that the veteran had a love affair 
with R.T. and as a result had two daughters.  R.T. and the 
appellant did not live under the same roof and only met 
occasionally.  R.T. and the appellant had not been seen in 
public together.  The community knew the appellant as the 
widow of the veteran and the sweetheart of R.T.  The 
community knew R.T. as a bachelor and the lover of the 
appellant.  The appellant referred to herself as the widow 
and introduced herself using the veteran's surname.  It was 
revealed that R.T. did not live in the community.  

The appellant was also interviewed.  During her interview she 
reported that she had not remarried or lived with any man 
since the death of the veteran.  She reported that since the 
death of the veteran she had two children.  She reported that 
sometime in early 1958, R.T. courted her and the relationship 
produced her children.  She reported that the relationship 
was that of lovers since they had not lived in one house and 
he only visited now and then in the shadow of darkness.  She 
also reported that R.T.'s permanent residence had been with 
his mother in the community, however since her first 
pregnancy he moved to another community.  She reported that 
she had not attended any public places with R.T. and their 
relationship was discreet.  

The appellant was reinterviewed in April 1997.  During her 
second interview, the appellant denied remarrying after the 
death of the veteran, but admitted to living with R.T. from 
1959 to present.  She reported that their marital union 
resulted in the birth of their two children.  She reported 
that VA had investigated their relationship many years ago 
when her children were very young at which time she reported 
that she and R.T. were not living together as husband and 
wife.  She reported that after the investigation she and R.T. 
decided to resume their marital affair and live together as 
husband and wife, and that the affair had continued to the 
present.  She also reported that while she and R.T. were not 
legally married, they always introduce themselves as a 
married couple because they were ashamed to be known in the 
community as "illicit lovers."  Additionally, the interview 
revealed that the appellant was still in possession of both 
physical and mental faculties.  She could walk by herself and 
attend to her needs without assistance.  She was also still 
coherent.  She responded to questions with consistency and 
accuracy.  

R.T. was also interviewed.  During his interview, he reported 
that he and the appellant had been living together as husband 
and wife since 1959.  He also reported that the union had 
resulted in the birth of their two children.  He reported 
they he and the appellant always introduced themselves as a 
married couple to new acquaintances as they were ashamed to 
be called "illicit affair."  He reported that he could not 
afford to be known as having an illicit affair because it 
would be detrimental to his interest as his political 
opponents could capitalize on an immorality issue.  He 
reported that it would be equally immoral to not hold 
themselves as a married couple because they were both active 
members of the Jehovah's Witness Faith.  

The interviewing team arrived at the appellant's home and 
R.T. answered the door because the appellant had not arrived 
from the market.  During R.T.'s initial interview, he showed 
inconsistency in his replies to questions fired at him.  He 
initially introduced himself as a neighbor of the appellant.  
He finally admitted his marital relationship with the 
appellant before she arrived from the market.  

The appellant's neighbor, D.A. who was a disinterested 
witness reported that the appellant was alive and living with 
R.T. at her place of residence.  

D.R., the half-brother of R.T. and H.D., a resident of the 
community for nineteen years, both reported that the 
appellant and R.T. usually introduced themselves as a married 
couple.  

I.S., the son of the appellant and veteran was also 
interviewed and confirmed that the appellant and R.T. had 
been living together in the appellant's home for many years.  

The appellant was accorded a personal hearing in December 
1997.  At that time, she testified that she and R.T. were not 
living together as husband and wife.  R.T. also testified 
that he and the appellant were not living together as husband 
and wife.  They both testified that they were coerced into 
admitting their marital relationship to the VA field 
investigator for fear that the appellant would not receive 
her pension check.  The appellant reported that she had 
remained unmarried and that R.T. was just her cohabitant.  
R.T. reported that his relationship with the appellant was 
severed sometime in 1968 or 1969.  He reported that it was 
merely a coincidence that he was at the appellant home on the 
day the field investigators arrived.  The appellant reported 
that she was coerced into affixing her fingerprints and 
signature to her deposition.  She reported that she did not 
understand what she was signing.  

A.A., a former neighbor of the appellant testified that the 
appellant was well known in the community as the veteran's 
widow even though she had two children from an illicit 
affair.  He reported that the appellant no longer lived in 
the community and he had no knowledge as to whether she and 
R.T. were living together.  He reported that she had not 
lived in the community for approximately ten years.  

The appellant submitted her Individual Community Tax 
Certificate, Voter Registration Card, and patient card from 
the Philippine General Hospital all showing the use of the 
veteran's surname.  

Pertinent Law and Regulations 

VA regulation provides that except as provided in § 3.52, a 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j) 
and who was the spouse of the veteran at the time of the 
veteran's death and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50.

It is also noted that on or after January 1, 1971, benefits 
may be resumed to an unmarried surviving spouse upon filing 
of an application and submission of satisfactory evidence 
that the surviving spouse has ceased living with another 
person and holding himself or herself out openly to the 
public as that person's spouse or that the surviving spouse 
has terminated a relationship or conduct which had created an 
inference or presumption of remarriage or related to open or 
notorious adulterous cohabitation or similar conduct, if the 
relationship terminated prior to November 1, 1990.  Such 
evidence may consist of, but is not limited to, the surviving 
spouse's certified statement of the fact.  38 C.F.R. §§ 
3.55(3) and (4), 3.215.

Prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  These provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by divorce and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990.  This statutory bar was later amended to allow 
reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding which had been initiated prior to November 
1, 1990. See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, § 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

On June 9, 1998, Section 8207 of HR 2400 (Public Law 105-178) 
was signed. This bill added a new subsection (e) to 38 U.S.C. 
§ 1311, which governs the payment of DIC to a surviving 
spouse. Section 1311(e)(1) provides that remarriage shall not 
bar a surviving spouse's eligibility for Dependency and 
Indemnity Compensation (DIC) if the remarriage is terminated 
by death, divorce, or annulment (unless VA determines that 
divorce or annulment was secured through fraud or collusion) 
and Section 1311(e)(2) provides that DIC is not barred if a 
surviving spouse ceases living with another person and 
holding himself or herself out openly to the public as that 
person's spouse.  In effect, subsection (e) of Section 8207 
reinstates the pre-1990 rules for the reinstatement of 
eligibility for DIC benefits under 38 U.S.C.A. § 1311, 
setting out that a surviving spouse who remarries after the 
death of a veteran can be reinstated as surviving spouse, for 
the purposes of being eligible for reinstatement of DIC 
benefits, when that subsequent marriage terminates.

The law precludes payment under the new 38 U.S.C.A. § 1311(e) 
for any month prior to October 1998.  PL 105-178 § 8207, 112 
Stat. 495 (June 9, 1998).

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  See 
Pub. L. 105- 178 § 8207, 112 Stat. 495 (June 9, 1998); see 
also VA General Counsel Precedent Opinion 13-98 (September 
13, 1998).

It is noted that legislative history clearly shows that in 
1962, the Veterans' Administration, now the Department of 
Veteran's Affairs, recognized that in order to avoid the 
"remarriage" bar to payment of widow's benefits, women 
entered into illicit relationships with men and held 
themselves out to the public to be their wives, but they 
continued to receive benefits as the widow of a veteran.  In 
order to eliminate these abuses and because it was believed 
that Congress did not intend or desire that the Government 
assume any obligation to continue payment of gratuities to a 
claimant who after her veteran husband's death entered into a 
relationship giving rise to an inference of remarriage, an 
administrative standard rule was adopted.  The VA adopted a 
rule, which provided that where certain facts existed, it 
would be presumed that a remarriage had occurred.

Under the administrative standard, it was determined that 
where there was evidence indicative of remarriage, the 
claimant was immediately placed under the burden of 
establishing by clear and convincing evidence that she had 
not remarried, as a condition to the continuing receipt of 
gratuitous death benefits.  The administrative rule provided 
that the presumption of remarriage existed when there was 
proof of a cohabitation by the widow with a man as man and 
wife; a "holding out" by the two persons to the general 
community in which they reside that they were husband and 
wife (which generally was embraced in the requisite 
cohabitation); and a general reputation in such community 
that they were married to each other.  See S. Rep. No. 1842, 
87th Cong. 2nd Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 
2589; See also H. Rep. No. 1459, 87th Cong. 2nd Sess. 1962.

However, because of questions about and challenges to the 
validity of the VA's "inference of remarriage" or 
"presumption of remarriage" rule, in 1962 Congress enacted 
Pub. L 87-674 to provide statutory confirmation for the VA's 
rule. Explanations of the bill provide that it was enacted to 
confirm the VA's administrative rule and to establish a 
statutory test to be applied in such cases.  As such, 
Congress essentially agreed with the administration's 
presumption of remarriage test with the exception of two 
variations.  Unlike the administrative rule, the bill 
rendered the matters of reputation in the community and legal 
impediment immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd 
Sess. 1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. 
Rep. No. 1459, 87th Cong. 2nd Sess. 1962.

It is also acknowledged that in the 1962 explanation of the 
bill, Congress determined that a relationship which is 
secretive, which consists of occasional short interludes 
(such as overnight or over a weekend), or which is otherwise 
ostensibly illicit in nature is not contemplated within the 
scope of the proposed statutory restriction.  Congress 
intended, however, that in any case in which the restriction 
is properly found to require denial or discontinuance of 
benefits to a widow, such determination would constitute a 
permanent bar to benefits and termination of the proscribed 
relationship, either before or after the determination, would 
be immaterial.  See S. Rep. No. 1842, 87th Cong. 2nd Sess. 
1962, reprinted in 1962 U.S.C.C.A.N. 2589; See also H. Rep. 
No. 1459, 87th Cong. 2nd Sess. 1962.

With respect to the foregoing congressional intent, the Board 
initially recognizes that when determining whether a widow's 
relationship is indicative of remarriage, Congress excluded 
relationships which were secretive, consisting of occasional 
short interludes, or which otherwise were ostensibly illicit 
in nature.


Analysis

The Board is cognizant of its duty as the fact finder to 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the appellant.  Caluza, 7 Vet. 
App. 498, 506; Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 52-53 (1990).  
In this case, for the reasons discussed below, the Board 
finds that the credible and persuasive evidence of record 
shows that entitlement to recognition as the veteran's 
surviving spouse, for the purposes of reinstatement of VA 
death pension benefits is not warranted.  The credible and 
persuasive evidence of record shows that the appellant lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such person.

The evidence in favor of the appellant's claim for 
reinstatement of VA benefits consists mainly of the testimony 
offered at the hearing on appeal, and the documentary 
evidence showing that she used the veteran's surname.  The 
documentary evidence consists of a voter identification card 
and an identification card issued by the Philippine General 
Hospital, and a community tax certificate.

The probative value of the documentary evidence is lessened 
by the fact that it appears to have been created subsequent 
to the April 1997 field investigation, when the appellant 
would have had an incentive to create evidence that she held 
herself out as the veteran's widow.  

The hearing testimony attempts to discredit the field 
examiner's report by asserting that information in the report 
was obtained under duress.  However, these assertions are 
weakened by the fact that disinterested parties also reported 
that the appellant and R.T. held themselves out as husband 
and wife, and that the appellant and R.T. gave credible 
explanations to the examiner, as to why it was necessary that 
they hold themselves out as husband and wife.  The hearing 
testimony also fails to offer an explanation for the 
"coincidence" that R.T. was at the appellant's home of record 
when the field examiner arrived.  The appellant and R.T. 
asserted that she had moved from the residence many years 
prior to the field examiner's visit, but did not explain why 
she continued to receive VA benefits checks at that address 
or why she returned to that residence from the market on the 
day of the field examiner's visit.

The appellant also offered the testimony of a neighbor in 
support of her assertion that she did not hold herself out as 
the spouse of R.T.  The neighbor's testimony, however, was 
vague, and at times contradictory.  For instance, he 
testified that the appellant had not lived at her residence 
with R.T. for ten years, but later testified that she 
occasionally visited the residence.  On another occasion 
during the hearing, he reported that he had no knowledge of 
whether they were together.

On the other hand, the field investigation shows that the 
appellant and R.T. were living in the same residence, that 
members of the community believed them to be husband and 
wife, and that the appellant and R.T., in fact, held 
themselves out as husband and wife.  Furthermore, the 
appellant's son confirmed that the appellant and R.T. had 
been living together in the appellant's house for many years.  
The appellant and R.T. offered practical reasons why they 
found it necessary to hold themselves out as husband and 
wife.  

The 1997 field examination must be considered in light of a 
similar examination conducted in 1963.  At the time of the 
earlier examination the appellant was also maintaining a 
relationship with R.T.  While it was found during the earlier 
examination that the they were not holding themselves out as 
husband and wife, the earlier report serves to show a 
relationship that has lasted for several decades.  It also 
argues against a finding that the appellant was coerced by 
the field examiner into reporting that she was holding 
herself out as R.T.'s spouse.  In this regard, she testified 
at the recent hearing that she was told she would not receive 
her VA check unless she admitted to such a relationship, 
while the earlier investigation should have put her on notice 
that admitting to such a relationship would preclude her from 
receiving further benefits.

Based on the foregoing, the Board finds that the most 
credible and persuasive evidence of record shows that the 
appellant held herself out openly to the public to be the 
spouse of R.T.  The credible evidence shows that the 
relationship began around 1959 and has continued up to the 
present.  As discussed above, the Board finds that the 
testimony provided at the time of the field investigation is 
more credible and probative than the self-serving statements 
provided thereafter following the termination of VA benefits.  

The credible and persuasive evidence therefore is against 
that appellant's claim of entitlement to recognition as the 
veteran's surviving spouse, for the purposes of VA benefits 
and is not in relative equipoise.  Accordingly, the 
appellant's claim is denied.  38 U.S.C.A. §§ 5107; 38 C.F.R. 
§ 3.55(a)(4).


ORDER

The appellant may not be recognized as the veteran's 
unremarried surviving spouse.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

